Citation Nr: 0114194	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  00-19 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision in which 
the RO denied service connection for PTSD.  The veteran filed 
a timely notice of disagreement and his appeal has been 
perfected to the Board.


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 has redefined VA's duty to assist the 
veteran regarding his claim.  The Veterans Claims Assistance 
Act of 2000 provides that the veteran must be notified of any 
information, including medical or lay evidence, necessary to 
substantiate his claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. § 5103).  
Furthermore, in pertinent part, reasonable efforts must be 
made to obtain records (including private records) that the 
veteran sufficiently identifies and a medical examination 
must be made available when necessary to make a decision on 
the claim.  Veterans Claims Assistance Act of 2000, 114 Stat. 
at 2097-98.

The Board observes the RO has not been afforded an 
opportunity to consider the claim under the Veterans Claims 
Assistance Act of 2000, and thereby determine whether 
additional notification or development action is required.  
As the Veteran's Claims Assistance Act provisions are 
applicable to the veteran's claim, proceeding with a merits-
based decision could be prejudicial.  See Bernard v. Brown, 4 
Vet. App. 384 (1993) (holding that the veteran may be 
unfairly prejudiced by not having been afforded full benefit 
of procedural safeguards when Board addresses merits of claim 
not developed by RO); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49, 747 (1992)).  Therefore, 
a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims folder and identified certain assistance that must be 
rendered to comply with the Veterans Claims Assistance Act of 
2000.  However, it is the RO's responsibility to ensure that 
all appropriate development is undertaken in this case.

The Board finds that further development is warranted to 
comply with the notice provisions of the Veterans Claims 
Assistance Act of 2000 and to provide the veteran with an 
opportunity to submit additional supportive evidence and 
argument to substantiate his claim.  The Board acknowledges 
the RO's efforts in providing the veteran with a stressor 
inquiry, thereby alerting the veteran to the elements of a 
PTSD service connection claim.  However, the Board notes that 
the veteran has not been specifically advised that he may 
submit information demonstrating a relationship between his 
current PTSD and his military service.

Further development is also warranted to comply with the duty 
to assist provisions of the Veterans Claims Assistance Act of 
2000.  In his application for compensation submitted in June 
2000, the veteran identified three civilian physicians and a 
layperson who may have information pertinent to his service 
connection claim:  Robert Lesnock, M.D., Oscar Medine, M.D., 
B.M. Cotugno, M.D., and a relative.  As the aforementioned 
may provide insight into the nature of the veteran's PTSD, 
pursuant to the duty to assist the veteran, attempts should 
be made to contact them and obtain relevant treatment records 
or statements.  See Veterans Claims Assistance Act of 2000, 
114 Stat. at 2097-98.

Additionally, the Board notes that the RO did not attempt to 
assist the veteran by verifying his reported engagement in 
combat and stressor incidents, although the veteran provided 
substantial stressor information when interviewed during his 
August 2000 VA examination.  The RO should attempt to verify 
the veteran's engagement in combat and claimed in-service 
stressors.  In light of the provision of 38 C.F.R. 
§ 3.304(f), the RO should attempt to obtain verification 
demonstrating that the veteran engaged in combat with the 
enemy:  

If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence 
of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is 
consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.

Alternatively, if it is determined that the veteran did not 
engage in combat with the enemy, or that the veteran did 
engage in combat with the enemy but the claimed stressor is 
not related to such combat, the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993) (citations omitted).  Instead, in the aforementioned 
instances, the RO should attempt to obtain verification of 
the stressors.  Furthermore, if the aforementioned 
development reveals relevant evidence, another VA psychiatric 
examination should be performed.

The veteran is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), the purpose of any examination 
requested pursuant to this remand is to obtain information or 
evidence (or both) which may be dispositive of the appeal.  
The veteran is hereby placed on notice that failure to report 
for any scheduled examination may result in an adverse 
determination.  See 38 C.F.R. § 3.655 (2000).

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000 are 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to any final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

2.  After contacting the veteran to 
ascertain treatment record location, the 
RO should obtain and associate with the 
claims folder complete medical records 
concerning treatment for psychiatric 
disorders originating from the offices of 
Robert Lesnock, M.D., Oscar Medine, M.D., 
B.M. Cotugno, M.D., as listed in the 
veteran's application for compensation 
submitted in June 2000.  If the requested 
records are unavailable, or the search 
for such records otherwise yields 
negative results, that fact should be 
clearly documented in the veteran's 
claims file, and the veteran and his 
representative so notified.

The veteran should also be contacted for 
the specific purpose of requesting that 
he provide a listing of the names and 
addresses of those VA and non-VA medical 
professionals or institutions who have 
evaluated and/or treated him for 
psychiatric symptoms since his discharge 
from military service, which have not 
been obtained to date.  The approximate 
dates of any such evaluation or treatment 
should also be provided, to the extent 
possible.  

Thereafter, the RO should, after 
obtaining proper authorization, obtain a 
complete set of treatment records from 
those medical professionals or 
institutions referenced in connection 
with the aforementioned request.  The 
records requested should include those 
from the Washington County Hospital in 
approximately November 1997.  Any and all 
VA treatment records must be obtained 
regardless of whether in fact the veteran 
responds to the foregoing request.  Such 
records, once obtained, must then be 
added to the claims folder.

3.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claim for service connection for 
PTSD, including medical opinions as to 
diagnoses, causes, or onset date of 
disability, and lay statements by 
witnesses, family members, etc., to 
include the relative listed in his 
application for compensation submitted in 
June 2000.  The RO should also advise the 
veteran of his right to submit any 
additional argument and/or evidence in 
support of his claim of entitlement to 
service connection for PTSD.  Such 
evidence may be of a lay or medical 
variety, including but not limited to 
copies of service medical or personnel 
records he may hold in his possession; 
statements from service medical 
personnel; "buddy" certificates or 
affidavits from fellow servicemen; 
employment or retirement physical 
examinations; medical evidence from 
hospitals, clinics and private physicians 
by which or by whom the veteran may have 
been treated; letters written during 
service; photographs; pharmacy 
prescription records; or insurance 
examinations.  Such evidence should be 
relevant to the question of whether the 
veteran currently has PTSD due to 
stressors experienced during his military 
service.

4.  The Social Security Administration 
should be contacted and asked to furnish 
any administrative decision and the 
underlying medical records pertaining to 
the veteran's award of benefits.

5.  Once more, the veteran should be 
requested to submit a comprehensive 
written statement containing as much 
detail as possible regarding the 
stressors to which he alleges he was 
exposed in service, which led to his 
PTSD, to include stressors alleged during 
his August 2000 VA examination.  He 
should be asked to provide specific 
details of the claimed stressful events 
during service, such as dates of any and 
all incidents to within seven days, types 
and locations of the incidents, full 
names and service numbers of any other 
persons present, detailed descriptions of 
events, unit to which assigned at the 
time, and any other identifying 
information.  The veteran must be advised 
that this information is necessary to 
obtain supportive evidence of his claimed 
stressors, and that he must be as 
specific as possible because without such 
details adequate research for verifying 
information cannot be conducted.  He must 
also be advised to obtain and submit any 
verifying data from individuals who might 
have knowledge of the in-service 
stressors which the veteran claims led to 
the onset of his PTSD, such as statements 
from fellow servicemen or family members, 
including any spouse.

In particular, regarding the stressors 
mentioned during his August 2000 VA 
examination, the veteran should respond 
to the following with as much specificity 
as possible:  

(a)  With respect to a weapon 
"misfiring" incident, an 
incident when a "buddy" was 
killed in a mine explosion, an 
incident when a "buddy" was 
killed in a truck explosion, an 
incident when several soldiers 
in his camp were killed by 
mortar fire, and the incident 
he described as the "scariest 
part of my experience," it is 
asked that he list the duty 
station and unit to which he 
was assigned at the time of 
each such occurrence, where and 
on what date the incidents took 
place, the names and units of 
those killed or injured, the 
names and units of any others 
involved, and whether the 
incidents were recorded or 
whether he reported the 
incidents, and if so, to whom? 

6.  Based on any additional information 
obtained regarding the claimed 
stressor(s) and any pertinent evidence 
currently of record, the RO should send a 
stressor verification inquiry, with 
specific details regarding the veteran's 
alleged stressors, together with a copy 
of the veteran's Department of Defense 
Form 214 (DD-214) and service personnel 
records, to the United States Armed 
Services Center for Research of Unit 
Records (USASCRUR).  USASCRUR should be 
requested to provide any information that 
may corroborate the veteran's alleged 
stressor(s).

7.  Following receipt of the USASCRUR 
report, as well as the completion of any 
additional development suggested by the 
agency, the RO should prepare a report 
detailing the nature of any in-service 
stressful event(s), verified by the 
USASCRUR or through other documents.  If 
no stressor is verified, the RO should so 
state in its report.  The RO must also 
determine separately whether the veteran 
engaged in combat with the enemy.  The 
report(s) relating to the foregoing 
should then to be added to the claims 
file.  

8.  After associating with the claims 
folder all documents pursuant to the 
development requested above and if the 
presence of a stressor is verified, the 
veteran should be afforded a VA 
psychiatric examination to determine 
whether he has PTSD due to an 
independently confirmed stressor(s).  It 
is imperative that the physician who is 
designated to examine the veteran 
reviews the evidence in the claims 
folder, to include a complete copy of 
this REMAND.  Such examination is to 
include a review of the veteran's 
history and current complaints, as well 
as a comprehensive mental status 
evaluation.  Any indicated diagnostic 
studies, including psychological testing 
and PTSD sub-scales, must also be 
accomplished if deemed warranted by the 
examiner.  All established psychiatric 
diagnoses are then to be fully set 
forth. 

It is requested that the psychiatric 
examiner offer a professional opinion, 
with full supporting rationale, as to the 
following:  

Whether the veteran has PTSD 
meeting the criteria of the 
American Psychiatric 
Association's Diagnostic and 
Statistical Manual of Mental 
Disorders (4th ed. 1994), and, 
if so, whether it is at least 
as likely as not attributable 
to a verified in-service event?  

Use by the examiner of the 
italicized standard of proof in 
formulating a response is 
requested.  

9.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the veteran's claim of 
entitlement to service connection for 
PTSD, on the merits, in light of all 
applicable evidence of record and all 
pertinent legal authority, to include the 
provisions of 38 C.F.R. § 3.655 (as 
appropriate) and the recently 
amended/added statutory provisions 
pertaining to VA's duty to notify and 
assist the veteran.  The RO must provide 
adequate reasons and bases for all of its 
determinations, citing all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.

10.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and given the opportunity to respond 
within the applicable time before the 
claims folder is returned to the Board 
for further review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the 
Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-
38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).




